Name: Commission Regulation (EC) No 289/97 of 18 February 1997 subjecting the issue of import licences for processed tomatoes originating in Turkey to special conditions
 Type: Regulation
 Subject Matter: plant product;  international trade;  trade policy;  tariff policy;  agri-foodstuffs;  Europe
 Date Published: nan

 No L 48/8 EN Official Journal of the European Communities 19 . 2 . 97 COMMISSION REGULATION (EC) No 289/97 of 18 February 1997 subjecting the issue of import licences for processed tomatoes originating in Turkey to special conditions of the present Regulation it should enter into force on the day of its publication in the Official Journal of the Euro ­ pean Communities; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2201 /96 of 28 October 1996 on the common organization of the markets in processed fruit and vegetable products ('), and in particular Article 1 1 (2) thereof, Whereas Article 2 (2) of Commission Regulation (EC) No 1921 /95 of 3 August 1995 laying down detailed rules for application of the system of import licences for products processed from fruit and vegetables and repealing Regula ­ tions (EEC) No 2405/89 and (EEC) No 3518/86 (2), as amended by Regulation (EC) No 2427/95 (3) states that, for products for which import trends need to be mon ­ itored closely in order to assess the risk of disturbance or threatened disturbance of the market, the Commission may decide that import licences are to be issued following a cooling-off period; whereas when it has been decided to use this provision Member States are required to notify to the Commission three times a week the particulars of the import licences issued; Whereas the recent import trend for processed tomatoes falling within CN code 2002 originating in Turkey calls for increased surveillance ; Whereas to prevent improper import licence applications from being lodged in the days preceding entry into force HAS ADOPTED THIS REGULATION: Article 1 For processed tomatoes falling within CN code 2002 originating in Turkey: (a) import licences as referred to in Regulation (EC) No 1921 /95 shall be issued on the third working day following that on which the application was lodged; (b) particulars of licence applications shall be notified by Member States to the Commission as specified in Article 7 (2) of Regulation (EC) No 1921 /95 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 297, 21 . 11 . 1996, p. 29 . 2) OJ No L 185, 4. 8 . 1995, p. 10 . (3) OJ No L 249, 17. 10 . 1995, p . 12 .